Hughes, J. (after stating the facts). The provisions of the constitution involved in the controversy here are as follows: Article 4, § 1. “The powers of the government of the state of Arkansas shall be divided into three distinct departments, each of them to be confined to a separate body of magistracy, to-wit: Those which are legislative to one; those which are executive to another, and those which are judicial to another.” Section 2. “No person or collection of persons, being of one of these departments, shall exercise any power belonging to either of the others, except in the instances hereinafter expressly directed or permitted.” Article 19, § 6. “No person shall hold or perform the duties of more than one. office in the same department of the government at the same time, except as expressly directed or permitted by this constitution.” Section 26. “Militia officers, officers of the public schools, and notaries may be elected to fill any executive or judicial office.” In the case of State v. Townsend, ante, p. 180, a similar question to the question in this case was decided by this court, in which it was held that the duties of the offices of probate judge and recorder of a town were not incompatible; and that where the constitution referred to officers in the provisions above quoted, it meant state officers, and that a recorder of a town was not a state officer. Payne v. Rittman, 66 Ark. 201. We are of the opinion that the chief of police of a city of the first class is not a state officer, and that there is no incompatibility between the office of sheriff and the position of chief of police. The duties and powers of the two are sometimes the same, and the manner of discharging them is substantially the same. This falls within State v. Townsend, ante, p. 180. Finding no error, the judgment is affirmed.